NUMBER 13-19-00555-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

ARMANDO GAMBOA,
ANITRIA M. CARRASCO GAMBOA,
AND KEITH LIVESAY,                                                      Appellants,

                                              v.

TESSA VARGAS AND
CHRISTOPHER VARGAS,                                                       Appellees.


                   On appeal from the 430th District Court
                         of Hidalgo County, Texas.


                         MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
             Memorandum Opinion by Justice Longoria

      Appellees Tessa Vargas and Christopher Vargas brought suit against appellants

Armando Gamboa and Anitria M. Carrasco Gamboa for breach of contract and various

other torts related to a real estate purchase agreement. The Vargases later added claims
for fraudulent transfer and civil conspiracy against the Gamboas’ attorney, appellant Keith

Livesay, related to the Gamboas transferring one-half of the real estate to Livesay.

Appellants filed a motion to dismiss the Vargases’ claims pursuant to the Texas Citizens

Participation Act (TCPA), which was overruled by operation of law. In what we construe

as a single issue, appellants argue that the trial court erred by failing to grant their motion

to dismiss. 1 We affirm.

                                           I.       BACKGROUND

        The Vargases contacted Armando, Tessa’s cousin, to inquire about investing

money in a rental property. The Gamboas agreed to sell a rental property they owned to

the Vargases. Instead of hiring a real estate attorney, the parties downloaded a form from

“Rocket Lawyer,” a legal self-help website, to carry out the transaction. Under the

agreement, which was executed on October 13, 2014, the Vargases agreed to transfer a

portion of the monthly rental income they received to the Gamboas to be paid towards

the mortgage, which was still under the Gamboas’ name.

        According to Tessa, the mortgage company sent a notice to the property address

advising that no mortgage payments were made for the months of June, July, August, or

September of 2015. Tessa asserts that when she confronted Armando about this, he

admitted to not paying the mortgage. At this point, Tessa stopped forwarding payments

to Armando. Tessa additionally asserted that she paid $4,400 to the Gamboas to have


        1  Appellants’ brief does not contain an enumerated “Issues Presented” section. Instead, appellants’
brief simply lists twenty-two questions, many of which relate to the trial court’s failure to grant the motion to
dismiss. Many other questions, such as, “Does constitute [sic] tortious interference with a contract require
an actual contract, or a mere expectancy of a contract?” are relevant only to appellants’ motion for summary
judgment but then never mentioned again or elaborated on. Appellants do not challenge the trial court’s
ruling on their motion for summary judgment. Because appellants’ sole prayer is to have their TCPA motion
to dismiss granted, we treat that as their sole issue.
                                                       2
the property painted and repaired. However, Tessa claims that the Gamboas simply

pocketed the money and never repaired or painted the property. On May 13, 2016, the

Vargases brought suit against the Gamboas for fraud, breach of contract, and money had

and received.

       According to appellants, litigation devolved into an “unmitigated blood bath,”

resulting in both parties seeking sanctions. The Gamboas filed a no-evidence motion for

summary judgment, arguing that the Vargases failed on thirty-three of the thirty-six

elements of their causes of action. The Gamboas also filed a motion for summary

judgment asserting that the Vargases could not recover punitive damages. The trial court

denied both motions.

       At this point, the Gamboas still had not conveyed the property to the Vargases as

originally agreed upon. Instead, while the litigation was ongoing, the Gamboas conveyed

a one-half interest in the rental property to Livesay. Upon learning of the transaction, the

Vargases amended their petition on May 15, 2019, to include tort claims against Livesay,

including claims for fraudulent transfer and civil conspiracy. The Vargases alleged that

the Gamboas transferred one-half of the subject property to Livesay “with the intention of

preventing [the Vargases] from recovering the subject property from [the Gamboas]

pursuant to the contract and obstructing the pending suit regarding the subject property.”

The Vargases additionally filed a motion to disqualify Livesay, alleging that he was a

witness, an advocate, and a litigant in the present suit.

       In response, on May 21, 2019, appellants filed a TCPA motion to dismiss, asserting

that the Vargases’ new causes of action violated appellants’ right to petition, right to


                                             3
associate, and right of free speech. Appellants also sought sanctions against the

Vargases. In their response, the Vargases argued that the TCPA motion was untimely

filed as to the claims raised in their original petition. Additionally, the Vargases argued

that even if it was timely filed, the TCPA statute did not apply. The Vargases also sought

additional sanctions from appellants, arguing that appellants’ TCPA motion to dismiss

was frivolous.

       The trial court denied appellants’ motions for sanctions. Appellants’ TCPA motion

to dismiss was overruled by operation of law. This interlocutory appeal ensued. See TEX.

CIV. PRAC. & REM. CODE ANN. § 51.014(a)(12).

                      II.     MOTION TO DISMISS PURSUANT TO THE TCPA

       In their first issue, appellants argue that the trial court erred by failing to grant their

motion to dismiss. More specifically, appellants assert that they met their initial burden

under the TCPA and that the Vargases failed in their respective burden.

A.     Standard of Review

       “The Texas Citizen’s Participation Act (TCPA) protects citizens who [associate],

petition or speak of matters of public concern from retaliatory lawsuits that seek to

intimidate or silence them.” In re Lipsky, 460 S.W.3d 579, 584 (Tex. 2015) (orig.

proceeding); see TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001–.011. 2 That protection

comes in the form of a special motion to dismiss, subject to an expedited review, for “any



       2  Appellants filed this action prior to September 1, 2019, the date upon which the recent
amendments to the TCPA went into effect. The prior, pre-amendment version of the TCPA therefore applies
to appellants’ claims and this appeal. See Act of May 20, 2019, 86th Leg., R.S., ch. 378, §§ 11–12, 2019
Tex. Sess. Law Serv. 684, 687. All of our citations and analyses are to the TCPA as it existed prior to
September 1, 2019, unless otherwise noted. Nothing in this opinion should be read to express an opinion
regarding the proper construction or application of any amended provision of the TCPA.
                                                   4
suit that appears to stifle the defendant’s” exercise of those rights. In re Lipsky, 460

S.W.3d at 584.

       We review a trial court’s ruling on a TCPA motion to dismiss de novo. Lane v.

Phares, 544 S.W.3d 881, 886 (Tex. App.—Fort Worth 2018, no pet.). Specifically, we

consider de novo whether each party has met its respective burden under the Act’s

dismissal mechanisms. Grant v. Pivot Tech. Sols., Ltd., 556 S.W.3d 865, 873 (Tex.

App.—Austin Aug. 3, 2018, pet. denied). To the extent that resolution of the appeal turns

on construction of the TCPA, we review that de novo as well. Lippincott v. Whisenhunt,

462 S.W.3d 507, 509 (Tex. 2015) (per curiam). When construing the TCPA, as with any

other statute, our objective is to give effect to the legislative intent, looking first to the

statute’s plain language. Id. If that language is unambiguous, “we interpret the statute

according to its plain meaning.” Id. Also, we construe the TCPA “liberally to effectuate its

purpose and intent fully.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.011(b).

B.     Applicable Law

       The TCPA is an anti-SLAPP law; “SLAPP” is an acronym for “Strategic Lawsuits

Against Public Participation.” Fawcett v. Grosu, 498 S.W.3d 650, 654 (Tex. App.—

Houston [14th Dist.] 2016, pet. denied) (op. on reh’g). The TCPA is intended “to

encourage and safeguard the constitutional rights of persons to petition, speak freely,

associate freely, and otherwise participate in government to the maximum extent

permitted by law and, at the same time, protect the rights of a person to file meritorious

lawsuits for demonstrable injury.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.002; Cox Media

Grp., LLC v. Joselevitz, 524 S.W.3d 850, 859 (Tex. App.—Houston [14th Dist.] 2017, no


                                              5
pet.).

         Section 27.003 of the TCPA provides that a party may move to dismiss a legal

action that “is based on, relates to, or is in response to [that] party’s exercise of” one of

three rights: free speech, petition, or association. TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.003(a). Reviewing a TCPA motion to dismiss requires a three-step analysis.

Youngkin v. Hines, 546 S.W.3d 675, 679 (Tex. 2018). As a threshold matter, the moving

party must show by a preponderance of the evidence that the TCPA properly applies to

the legal action against it. TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(b); Kassab v. Pohl,

__ S.W.3d__, __, 2020 WL 5552459, *3 (Tex. App.—Houston [1st Dist.] Sept. 17, 2020,

no pet.). If the moving party meets that burden, then the nonmoving party must establish

by clear and specific evidence a prima facie case for each essential element of its claim.

TEX. CIV. PRAC. & REM. CODE ANN. § 27.005(c); In re E.I. DuPont de Nemours & Co, 136

S.W.3d 218, 223 (Tex. 2004) (orig. proceeding) (per curiam). If the nonmoving party

satisfies that requirement, then the burden finally shifts back to the moving party to prove

each essential element of any valid defenses by a preponderance of the evidence. TEX.

CIV. PRAC. & REM. CODE ANN. § 27.005(d).

         This appeal concerns the right of association, the right of free speech, and the right

to petition. The act states that the exercise of the right of association “means to join

together to collectively express, promote, pursue, or defend common interests relating to

a governmental proceeding or a matter of public concern.” Id. § 27.001(2). The act states

that the exercise of the right of free speech “means a communication made in connection

with a matter of public concern.” Id. § 27.001(3). The act’s definition of the “exercise of


                                               6
the right to petition” is far more extensive:

       “Exercise of the right to petition” means any of the following:

       (A)    a communication in or pertaining to:

              (i)      a judicial proceeding;

              (ii)     an official proceeding, other than a judicial proceeding, to
                       administer the law;

              (iii)    an executive or other proceeding before a department of the
                       state or federal government or a subdivision of the state or
                       federal government;

              (iv)     a legislative proceeding, including a proceeding of a
                       legislative committee;

              (v)      a proceeding before an entity that requires by rule that public
                       notice be given before proceedings of that entity;

              (vi)     a proceeding in or before a managing board of an educational
                       or eleemosynary institution supported directly or indirectly
                       from public revenue;

              (vii)    a proceeding of the governing body of any political subdivision
                       of this state;

              (viii)   a report of or debate and statements made in a proceeding
                       described by Subparagraph (iii), (iv), (v), (vi), or (vii); or

              (ix)     a public meeting dealing with a public purpose, including
                       statements and discussions at the meeting or other matters of
                       public concern occurring at the meeting;

       (B)    a communication in connection with an issue under consideration or
              review by a legislative, executive, judicial, or other governmental
              body or in another governmental or official proceeding;

       (C)    a communication that is reasonably likely to encourage consideration
              or review of an issue by a legislative, executive, judicial, or other
              governmental body or in another governmental or official proceeding;



                                                7
       (D)      a communication reasonably likely to enlist public participation in an
                effort to effect consideration of an issue by a legislative, executive,
                judicial, or other governmental body or in another governmental or
                official proceeding; and

       (E)      any other communication that falls within the protection of the right
                to petition government under the Constitution of the United States or
                the constitution of this state.

Id. § 27.001.

C.     Discussion

       We first examine whether appellants, as movants, met their initial burden to show

by a preponderance of the evidence that the Vargases asserted a “legal action” that is

based on, relates to, or is in response to the movants’ exercise of one of the three rights

delineated in the TCPA: the right of free speech, the right to petition, or the right of

association. See id. § 27.005(b); Youngkin, 546 S.W.3d at 679; Kawcak v. Antero Res.

Corp., 582 S.W.3d 566, 571 (Tex. App.—Fort Worth 2019, pet. denied).

       In their motion to dismiss, appellants matter-of-factly assert:

       This matter involves [appellants’] freedom of speech and right to associate.
       Likewise, this matter involves [appellants’] exercise of the right to petition;
       under the statute, the right to petition includes a communication in or
       pertaining to a judicial proceeding. Because [the] TCPA applies to Plaintiffs’
       claims, to continue, Plaintiffs possess the burden to present clear and
       specific evidence of each and every element of their causes of action.

(internal citations and quotations omitted). Attached to this motion was the affidavit of

Livesay. In his “opinion as an expert,” Livesay stated that the Vargases only added him

as a party to the suit to “intimidate [him]” and to “prevent the effective prosecution of the

case.” According to Livesay, the tactic of adding causes of action against a party’s

attorney, in conjunction with filing a motion to disqualify said attorney, “is designed to


                                               8
prevent a party from petitioning a court for relief.” Thus, appellants argue that the

Vargases’ actions are clearly designed to interfere with appellants’ rights of free speech,

association, and petition.

       The Vargases argue that appellants failed in their initial burden to demonstrate that

their asserted legal action is based on, related to, or was made in response to the

appellants’ exercise of one of the three rights delineated in the TCPA. According to the

Vargases, their newly added causes of actions against Livesay were not related to

appellants’ ability to communicate with or access the court. Rather, their causes of action

were based on the commission of torts unrelated to those activities. Additionally, the

Vargases argue that the Gamboas’ transfer of the property to Livesay in violation of the

Texas Uniform Fraudulent Transfer Act is not covered by the TCPA. See TEX. CIV. PRAC.

& REM. CODE ANN. § 24.005. We agree with the Vargases.

       Regarding the right to petition, appellants assert that the Vargases, by adding the

new causes of action against Livesay, sought to “prevent [appellants] from making any

intelligent communication with the trial court, because they would be forced to represent

themselves pro se.” In other words, appellants claim that the Vargases added causes of

actions against Livesay simply as a means to bankrupt appellants and prevent them from

being able to afford legal representation moving forward. However, the only support for

these allegations come from Livesay’s own affidavit, which is conclusory and self-serving.

More importantly, according to their petition, the Vargases’ new causes of actions were

related to the allegedly fraudulent transfer of the rental property to Livesay, not appellants’

right to petition the court. See Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017)


                                              9
(observing that the plaintiff’s petition is the “best and all-sufficient evidence of the nature

of the action” to determine whether the TCPA applies). Moreover, we note that appellants’

argument would lead to absurd results. If we followed appellants’ reasoning, a party might

be exposed to an anti-SLAPP motion to dismiss any time the legal fees to the other party

became disagreeable.

       Regarding the right of association, appellants have failed to demonstrate that the

Vargases’ causes of action were related to their right to “join together to collectively

express, promote, pursue, or defend common interests relating to a governmental

proceeding or a matter of public concern.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(2).

There is no common interest in committing civil wrongs, engaging in criminal behavior, or

inflicting injury upon others. See Kawcak, 582 S.W.3d at 583. The court in Kawcak further

warned that an overly broad reading of the TCPA would cause parties to suffer vexatious

delays because “it would result in giving constitutional right of association protection to

virtually any private communication between two people about a shared interest. That is

an absurd result that does not promote the purpose of the Act.” Id. In the present case,

the Vargases’ causes of action against Livesay relate to alleged torts committed by

appellants in transferring half of the property that is the subject of the underlying suit to

Livesay. The private association and conspiring of individuals to commit a fraudulent

transfer is not covered by the TCPA. See id. More importantly, appellants have completely

failed to demonstrate that their actions, which were allegedly the basis of the Vargases’

claims, were related to a governmental proceeding or a matter of public concern. See id.

Transferring half of the property to Livesay was a purely private affair and was not related


                                              10
to a governmental proceeding.

       Regarding the appellants’ right of free speech, appellants have likewise failed to

demonstrate that the Vargases’ actions were related to “a communication made in

connection with a matter of public concern.” TEX. CIV. PRAC. & REM. CODE

ANN. § 27.001(3). A “matter of public concern” means a statement regarding: “(A) a public

official, public figure, or other person who has drawn substantial public attention due to

the person's official acts, fame, notoriety, or celebrity; (B) a matter of political, social, or

other interest to the community; or (C) a subject of concern to the public.” Id. § 27.007.

Appellants claim that an attorney’s legal services are a matter of public concern and cite

Avila v. Larrea, 394 S.W.3d 646, 655 (Tex. App.—Dallas 2012, pet. denied) to support

that proposition. However, Avila is distinguishable from the present case.

       In Avila, a lawyer brought suit against a group of television companies for allegedly

false and defamatory statements they had broadcasted concerning his legal services.

See id. The television companies filed a motion to dismiss pursuant to the TCPA, arguing

that the lawyer’s lawsuit related to the companies’ right of free speech. See id. The court

of appeals concluded that the broadcasts were made in connection with the lawyer’s legal

services, which is an issue of public concern, and the broadcasts were the basis for the

lawyer’s lawsuit. See id. Therefore, the TCPA applied. See id. By contrast, in the present

case, the basis for the Vargases’ newly added causes of action was not a communication

made in connection with Livesay’s general legal services. Instead, the basis was the

private communications between the appellants resulting in the transfer of one-half of the

rental property to Livesay, which is hardly a subject of concern to the public.


                                              11
       Appellants additionally argue, without much elaboration, that their communications

involved a matter of public concern because the rental property was a product in the

marketplace. Prior to the 2019 amendment, the TCPA included issues related to “a good,

product, or service in the marketplace” in its definition of matters of public concern. See

TEX. CIV. PRAC. & REM. CODE ANN. § 27.001(7)(E). However, as the Supreme Court of

Texas has observed:

       Given the “in the marketplace” modifier, the TCPA's reference to “a good,
       product, or service” does not swallow up every contract dispute arising from
       a communication about the contract. By referring to communications made
       in connection with goods, products, or services “in the marketplace,” the
       definition confirms that the right of free speech involves communications
       connected to “a matter of public concern. . . . The words “good, product, or
       service in the marketplace,” however, do not paradoxically enlarge the
       concept of “matters of public concern” to include matters of purely private
       concern. As explained above, the “in the marketplace” modifier suggests
       that the communication must have some relevance to a public audience of
       potential buyers or sellers.

Creative Oil & Gas, LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 134 (Tex. 2019). In

rare cases, private conversations have been held to be covered by the TCPA. See

ExxonMobil Pipeline Co. v. Coleman, 512 S.W.3d 895, 899 (Tex. 2017); Lippincott v.

Whisenhunt, 462 S.W.3d 507 (Tex. 2015) (per curiam). However, these cases dealt with

communications that held some “public relevance beyond the pecuniary interests of the

private parties involved.” Creative Oil, 591 S.W.3d at 136. Appellants have not

demonstrated how any of the communications in the present case extend beyond the

pecuniary interests of the private parties involved or how the transfer of half of the rental

property to Livesay has any relevance to other potential buyers or sellers. See id.




                                             12
       In summary, under the zig-zagging burden of proof under the TCPA, appellants

failed their initial burden to show by a preponderance of the evidence that the Vargases

have asserted a “legal action” that is based on, relates to, or is in response to the

appellants’ exercise of the right of free speech, the right to petition, or the right of

association. See Tex. Custom Wine Works, LLC v. Talcott, 598 S.W.3d 380, 383 (Tex.

App.—Amarillo 2020, no pet.). Accordingly, the trial court did not err by failing to grant

appellants’ motion to dismiss pursuant to the TCPA. See Lane, 544 S.W.3d at 886. We

overrule appellants’ sole issue.

       Because we conclude that appellants failed in their initial burden under the TCPA

scheme, the burden never shifted to the Vargases to establish by clear and specific

evidence a prima facie case for each essential element of their claims. See id. Therefore,

we do not need to address appellants’ arguments relating to whether the Vargases met

their burden or whether appellants established an affirmative defense. See TEX. R. APP.

P. 47.1.

                                   III.    CONCLUSION

       We affirm the judgment of the trial court.


                                                              NORA L. LONGORIA
                                                              Justice


Delivered and filed on the
15th day of April, 2021.




                                            13